Citation Nr: 0929728	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  06-19 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to an initial rating in excess of 10 percent 
for service-connected residuals of bunionectomy and post-
operative hammertoes of the left foot.

4.  Entitlement to an initial compensable rating for service-
connected post-operative hammertoes of the right foot prior 
to November 29, 2007, and a rating in excess of 10 percent 
from November 29, 2007.

5.  Entitlement to an initial rating in excess of 10 percent 
for service-connected thoracolumbosacral strain prior to 
November 29, 2007; and a rating in excess of 20 percent from 
November 29, 2007.  

6.  Entitlement to an initial compensable rating for service-
connected hair loss. 
7.  Entitlement to an initial compensable rating for service-
connected migraine headaches prior to July 5, 2006, and a 
rating in excess of 30 percent from July 5, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to 
December 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, that denied the benefits sought on appeal.  The Veteran 
presented testimony at a personal hearing in March 2009 
before the undersigned Veterans Law Judge.  

An April 2006 rating decision increased the rating for status 
post bunionectomy and hammer toes, repaired, with scars, of 
the left foot to 10 percent disabling effective in December 
2004.  An April 2008 rating decision increased the rating for 
status post repaired hammertoes of the right foot to 10 
percent disabling effective in November 2007 and for 
thoracolumbosacral strain to 20 percent disabling effective 
in November 2007.  Those grants do not represent a total 
grant of benefits sought on appeal, thus the claims for 
increase remains before the Board.  AB v. Brown, 6 Vet. App. 
35 (1993).

The issues of entitlement to service connection for PTSD and 
for an increased rating for thoracolumbosacral strain, 
residuals of bunionectomy and post-operative hammertoes of 
the left foot, post-operative hammertoes of the right foot, 
and hair loss are REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.

At the March 2009 hearing the Veteran raised a claim for an 
increased rating for service-connected depression and 
anxiety, for service connection for a cervical spine 
disability, and for service connection for flat feet to 
include secondary to a service-connected bilateral foot 
disability.  Those claims are referred to the RO for 
appropriate development.  


FINDINGS OF FACT

1.  At a Board hearing in March 2009, prior to a promulgation 
of a decision in the appeal, the Veteran withdrew her appeal 
on the issue of entitlement to an initial compensable rating 
prior to July 5, 2006, and an initial rating in excess of 30 
percent from July 5, 2006 for service-connected migraine 
headaches.  

2.  Competent medical evidence of a diagnosis of hypertension 
is not of record.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the Veteran on the issue of entitlement to an initial 
compensable rating prior to July 5, 2006, and an initial 
rating in excess of 30 percent from July 5, 2006, for 
service-connected migraine headaches have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2008).

2.  Service connection for hypertension is not warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Migraine headaches

The Board finds that the criteria for withdrawal of a 
substantive appeal by the Veteran on the issue of entitlement 
to an initial compensable rating prior to July 5, 2006, and 
an initial rating in excess of 30 percent from July 5, 2006, 
for service-connected migraine headaches have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2008).

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.202 
(2008).  Appeal withdrawals must be in writing, except for 
appeals withdrawn on the record at a hearing, at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204 
(2008).  Withdrawal may be made by the appellant or by her 
authorized representative.  38 C.F.R. § 20.204 (2008).

At a March 2009 hearing before the undersigned, the Veteran 
withdrew her appeal as to the issue of entitlement to an 
initial compensable rating prior to July 5, 2006, and an 
initial rating in excess of 30 percent from July 5, 2006, for 
service-connected migraine headaches.  There remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review that appeal and it is hereby 
dismissed.

Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

Here, the RO sent correspondence in November 2004, March 
2006, and June 2006; rating decisions in March 2005, April 
2006, and April 2008; and a statement of the case in April 
2006.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in an 
April 2008 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  With regard to the issue of service 
connection for hypertension, no further medical examination 
or a medical opinion is necessary to decide the claim, as the 
evidence does not establish hypertension in service or within 
the applicable presumptive period or at the current time.  
See 38 C.F.R. § 3.159(c).  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

Hypertension

The Veteran seeks service connection for hypertension.  She 
asserts that she had high blood pressure in service and has a 
current diagnosis of hypertension.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  With 
chronic disease shown as such in service, or within a 
pertinent presumption period under 38 C.F.R. § 3.307, so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service or in the presumption period 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997); 38 C.F.R. § 3.303(b).

Where a veteran served continuously for 90 days or more 
during a period of war or after December 31, 1946, and 
specified diseases, such as hypertension, become manifest to 
a compensable degree within one year from date of the 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service. This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. § 3.307, 3.309 (2008).

To prevail on the issue of service connection on the merits, 
there must be medical evidence of (1) a current disability; 
(2) medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Hypertension or isolated hypertension must be confirmed by 
readings taken two or more times on at least three different 
days.  For VA purposes, the term hypertension means that the 
diastolic blood pressure is predominantly 90 millimeters or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 millimeters or 
greater with a diastolic blood pressure of less than 90 
millimeters.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 
(1).

After review of the complete record, entitlement to service 
connection for hypertension is not established.

Service medical records show at the Veteran's enlistment 
examination in July 2000, her blood pressure was 122/75.  In 
January 2001 the Veteran complained of a severe headache and 
high blood pressure of three days duration.  Her blood 
pressure was 145/97.  She was seen for stress headache and 
anxiety over a situation of conflict with another individual.  
In July 2002 a blood pressure reading of 138/90 was shown.  
In June 2004, when seen for complaints of back spasms of four 
years duration, her blood pressure was 147/91 and 142/91.  
Also in June 2004, a blood pressure reading was 160/93.  In a 
history provided at the time of an examination in July 2004, 
the Veteran did not check a box to indicate having or having 
had high blood pressure.  In August 2004 the day after having 
been in a motor vehicle accident her blood pressure was 
151/94 in the right arm and 141/85 in the left arm.  Multiple 
other blood pressure readings in service did not show 
diastolic blood pressure of 90 millimeters or greater or 
systolic blood pressure of 160 millimeters or greater.  At 
her separation examination in October 2004 a blood pressure 
reading of 133/79 was shown.  The Veteran gave a history of 
having had a number of high blood pressure readings and 
stated that it was hereditary on her mother's side.  The 
Veteran's blood pressure was monitored over several days and 
the assessment was borderline blood pressure.  The blood 
pressure check did not result in a confirmed diagnosis of 
hypertension.  

At a VA examination in December 2004, blood pressure was 
128/80 taken three times.  The diagnosis was history of 
borderline hypertension and blood pressure was normal on 
examination.  The Veteran also had a normal ECG.  

VA outpatient treatment records show that at an initial 
evaluation in February 2005, on review of systems, the 
Veteran reported a history of hypertension.  On examination, 
her blood pressure was 119/54.  In the period from April 2005 
to February 2006 diastolic blood pressure readings shown were 
less than 90 millimeters and systolic blood pressure readings 
were less than 160 millimeters.

At the Veteran's March 2009 hearing, her representative 
stated that service connection for hypertension remained 
denied because the evidence did not show that she currently 
had hypertension.  The Veteran testified that she had a 
current diagnosis of hypertension which was shown in the 
evidence she was submitting at the hearing with a waiver of 
review by the agency of original jurisdiction.  She further 
testified that she was seeing a nutritionist and in looking 
through records she saw a link of risk for heart disease but 
the nutritionist was mainly concerned with the high level of 
cholesterol.  

The medical evidence submitted from an Army Community 
Hospital by the Veteran at the hearing shows that during a 
period from November 2007 to July 2008, diastolic blood 
pressure ranged from 60 to 96 and systolic blood pressure 
ranged from 120 to 132.  An August 2008 entry reflects a 
blood pressure of 113/67 and a past medical history of 
borderline hypertension. 

The evidence submitted at the hearing also included duplicate 
service medical records which showed elevated blood pressure 
in June 2004, when seen for complaints of back spasms of four 
years duration; in August 2004 after having been in a motor 
vehicle accident; and the blood pressure readings at her 
October 2004 separation examination and a series over the 
next several days that resulted in an assessment of 
borderline blood pressure.  

Evidence submitted at the hearing also included duplicate VA 
outpatient treatment records for a period from February 2005 
to February 2006.  Evidence marked as referring to high blood 
pressure is a statement about a relationship between high 
density cholesterol and a major risk factor for heart disease 
when it is less than a reference range and also a statement 
about a strong link between a high level of low density 
cholesterol and an increased risk of heart disease.  That 
information refers to cholesterol levels, not to blood 
pressure readings, and risk for heart disease and is not 
probative on the issue of service connection for 
hypertension.  

Service treatment records are negative for findings or 
diagnosis of hypertension.  Although elevated blood pressure 
readings were shown in service, the diastolic blood pressure 
was not predominantly 90 millimeters or greater, and systolic 
blood pressure was not predominantly 160 millimeters or 
greater.  Although her blood pressure was monitored at the 
time of separation from service, the assessment was 
borderline blood pressure and hypertension was not diagnosed.  
As predominantly elevated blood pressure readings were not 
shown in service and hypertension was not diagnosed in 
service, the Board finds that chronicity in service is not 
established.  38 C.F.R. § 3.303(b).

The Board finds that there is no medical evidence of record 
showing that hypertension manifested to a compensable degree, 
that is, severe enough to be rated at least 10 percent 
disabling, within one year following separation from active 
service.  Therefore service connection for hypertension is 
not warranted on a presumptive basis.  Hypertension was not 
diagnosed within one year following the Veteran's separation 
from service.

Post service VA treatment records and Army medical treatment 
records do not show a diagnosis of hypertension and do not 
provide a link between claimed current hypertension and 
service.  While there are notations of borderline 
hypertension, mostly by history, the evidence does not show a 
medical diagnosis of hypertension.

The Board has carefully considered the Veteran's statements.  
She is competent, as a layperson, to report that as to which 
she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465 
(1994).  She is not, however, competent to offer a medical 
diagnosis or opinion as to cause or etiology of the claimed 
disability.  Routen v. Brown, 10 Vet. App. 183 (1997) 
(layperson is generally not capable of opinion on matter 
requiring medical knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Her statements therefore are not competent 
medical evidence of a diagnosis or nexus or causal link 
between claimed hypertension and active service or the 
applicable presumptive period.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110 
(West 2002).  There is no competent medical evidence of a 
current diagnosis of hypertension.  In the absence of proof 
of a present disability there can be no valid claim.  Gilpin 
v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Moreover, additional 
development is not needed at this time because no current 
hypertension is shown by the evidence of record.  38 C.F.R. § 
3.159(c)(4).

The Board concludes that the preponderance of the evidence is 
against entitlement to service connection for hypertension.  
Competent medical evidence of hypertension is not shown in 
service or during the presumptive period.  As there is no 
competent medical evidence of a current diagnosis of 
hypertension, the Board finds that service connection for 
hypertension is not warranted.  As the preponderance of the 
evidence is against the Veteran's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

The appeal on the issue of an initial compensable rating 
prior to July 5, 2006, and an initial rating in excess of 30 
percent from July 5, 2006, for service-connected migraine 
headaches is dismissed.

Entitlement to service connection for hypertension is denied. 


REMAND

Additional development is needed prior to further disposition 
of the claim.

The Veteran asserts that she has PTSD.  She is presently 
service-connected for depressive disorder and anxiety 
disorder.  When examined in December 2004, the examiner 
commented that although the Veteran did not have symptoms at 
that time which met the criteria for PTSD, it was possible 
that she had had those in the past.  A diagnosis of PTSD was 
not shown on Axis I.  A stressor statement was received from 
the Veteran in April 2005.  She described stressors with 
being fired on with rocket propelled grenades and mortars, 
having guard duty and incidents that occurred while on guard 
duty, being stranded with others in the desert when her unit 
moved to another location, and the death of a friend.  In 
addition, she also reported having difficulty with dealing 
with her chain of command.  At the Veteran's hearing she 
discussed stressors of being exposed to rocket and mortar 
attacks, being assigned while on guard duty to carry a weapon 
which she was not qualified to use, and the loss of a friend.  
She also testified that she had a car accident in August 2004 
and it had been difficult for her to drive since then. 

In order to make an accurate assessment of the Veteran's 
entitlement to service connection for her PTSD, it is 
necessary to have a medical opinion based upon a thorough 
review of the record that determines whether the Veteran has 
a confirmed PTSD diagnosis that is based on an in-service 
stressor supported by credible evidence.  The Board thus 
finds that an examination and opinion addressing the etiology 
of this disorder is necessary in order to fairly decide the 
merits of the Veteran's claim.  38 C.F.R. § 3.159(c)(4) 
(2008).  The Veteran also testified that there was additional 
evidence to be secured from Bayne-Jones Army Community 
Hospital at Fort Polk, Louisiana, in regard to her claim for 
service connection for a posttraumatic stress disorder.  She 
had been seen for individual counseling and was to start in 
March 2009 to be part of an anger management group.  The 
Board finds that the additional medical evidence should be 
requested from Bayne Jones Community Hospital at Fort Polk.  

A request to the National Personnel Record Center for the 
Veteran's service personnel records resulted in a June 2007 
reply that the Defense Personnel Records Imaging System 
(DPRIS) was negative for images for the Veteran.  For records 
in the custody of a Federal department or agency, VA must 
make as many requests as are necessary to obtain any relevant 
records, unless further efforts would be futile.  38 C.F.R. § 
3.159(c).  The Board finds that another attempt to obtain the 
Veteran's personnel records should be made.  

The Veteran testified at the March 2009 hearing that her 
service-connected low back disorder had worsened since the 
last VA examination.  Thus, remand is necessary for a current 
medical examination and opinion.  38 C.F.R. § 3.159(c) 
(2008); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

The Veteran also testified that her bilateral foot disability 
was worse since her VA Compensation and Pension examination 
in November 2007.  She described her symptoms that included 
tender scars.  She testified that her bilateral foot 
disability affected her ability to work.  As the Veteran has 
asserted that the severity of her service-connected bilateral 
foot disability has increased since the most recent rating 
examination and wants consideration of a separate evaluation 
for scars and of an extraschedular evaluation, an additional 
examination is needed.  38 C.F.R. § 3.159(c); see Caffrey v. 
Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. 
App. 121 (1991).  The Board finds that a remand is necessary 
to afford the Veteran a VA examination in order to provide an 
accurate assessment of her present degree of disability.  38 
C.F.R. § 3.159(c)(4) (2008).

The Veteran seeks a compensable rating for service-connected 
hair loss.  The Veteran's service-connected hair loss is 
currently evaluated by analogy under diagnostic code 7899-
7800, for evaluation of disfigurement of the head, face, or 
neck.  At a VA examination in November 2006 the Veteran's 
claims file was not available.  She related a history and 
current symptoms and treatment.  The diagnosis was alopecia 
areata, mostly noted on the front and back of the head.  At a 
VA examination in November 2007, the claims file and medical 
records were not available to the examiner.  The Veteran 
provided a history and subjective symptoms and clinical 
findings were recorded.  The diagnosis was fibrosing alopecia 
areata.  Under diagnostic code 7831, for evaluation of 
alopecia areata, the rating is based on the extent of loss of 
hair.  The most recent diagnosis of fibrosing alopecia areata 
in November 2007 suggests that scarring or a manifestation 
similar to scarring may be present.  Under diagnostic code 
7830, evaluation of scarring alopecia is based on the 
percentage of the scalp involved.  Those relevant findings 
are not shown in the examination reports.  As such, the Board 
finds that a remand is necessary to afford the Veteran a VA 
examination in order to provide an accurate assessment of her 
present degree of disability.  38 C.F.R. § 3.159(c)(4) 
(2008).

In addition, although the Veteran has received notice 
regarding the type of evidence to be submitted to demonstrate 
a worsening of her service-connected disabilities, the letter 
did not include the appropriate diagnostic codes or an 
explanation as to how the codes are used to evaluate the 
claim.  In addition, the Veteran should be provided with 
notice regarding the type of evidence to be submitted to 
demonstrate a worsening of her disabilities with regard to an 
extraschedular rating.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  Therefore, upon remand, additional notice should 
be provided to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective notice 
in accordance with Vazquez-Flores v. 
Peake, 22 Vet. App. 38 (2008) that:  (1) 
informs her that she must provide, or ask 
VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of her service-connected 
disabilities and the effect that worsening 
has on her employment and daily life; (2) 
informs her of all potentially applicable 
diagnostic criteria with regard to her 
claim for increased ratings, to include 
Diagnostic Codes 7830 and 7831; and (3) 
provides her with examples of the types of 
medical and lay evidence to submit in 
support of her increased rating claim.

2.  Request that the National Personnel 
Records Center search for personnel 
records for the Veteran to include a copy 
of DD Form 214.  

3.  After obtaining necessary 
authorization and identifying information, 
request the Veteran's medical treatment 
records from Bayne-Jones Army Community 
Hospital at Fort Polk, Louisiana from 
September 2008 to the present.

4.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
severity of her thoracolumbosacral strain.  
The claims file must be reviewed by the 
examiner and that review should be noted 
in the examination report.  The examiner's 
report should set forth all complaints, 
findings, and diagnoses of the 
thoracolumbosacral spine.  The examiner 
should fully describe any functional 
limitation due to any pain, weakened 
movement, excess movement, fatigability, 
or incoordination.  The examiner is also 
asked to provide an opinion concerning the 
impact of the disability on the Veteran's 
ability to work.  The rationale for all 
opinions should be provided.

5.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
severity of her bilateral foot disability.  
The claims file must be reviewed by the 
examiner and that review should be noted 
in the examination report.  The examiner's 
report should set forth all complaints, 
findings, and diagnoses of the bilateral 
foot disability.  The report should 
include an evaluation of the surgical 
scars.  The examiner should fully describe 
any functional limitation due to pain, 
weakened movement, excess movement, 
fatigability, or incoordination.  Any 
additional functional limitation during 
flare-ups and following repetitive use 
should also be noted.  The examiner is 
also asked to provide an opinion 
concerning the impact of the service-
connected bilateral foot disability on the 
Veteran's ability to work.  The rationale 
for all opinions should be provided.

6.  Request that the United States Army 
and Joint Services Records Research Center 
(JSRRC) make a search based on information 
provided by the Veteran in an April 2005 
stressor statement, and testimony provided 
by the Veteran at the March 2009 hearing, 
to determine whether there is credible 
supporting evidence that any claimed in-
service stressor occurred, to include 
engaging in combat with the enemy and the 
death of a fellow serviceman as described 
in the March 2009 hearing transcript.  If 
further identifying information is needed, 
request that the Veteran furnish 
additional details regarding the claimed 
in-service stressor events.  

7.  If there is credible supporting 
evidence that a claimed in-service 
stressor occurred, schedule the Veteran 
for a VA examination to determine whether 
a diagnosis of PTSD is appropriate, and if 
so, whether it is related to her period of 
active service.  The examiner should be 
informed what stressful events have been 
corroborated by the service department.  
The claims folder should be reviewed by 
the examiner and that review should be 
noted in the examination report.  
Specifically the examiner should provide 
the following information:

a)  Is a diagnosis of PTSD pursuant to 
DSM-IV appropriate?  Please state whether 
or not each criterion for a diagnosis of 
PTSD pursuant to DSM-IV is met.

b)  If so, is the diagnosis of PTSD due 
to any corroborated stressor?

8.  Schedule the Veteran for a VA 
dermatology examination to determine the 
severity of her hair loss disability.  The 
claims file must be reviewed by the 
examiner and that review should be noted 
in the examination report.  All necessary 
tests should be conducted and photographs 
provided.  The examiner's report should 
set forth all complaints, findings, and 
diagnoses of the service-connected hair 
loss disability.  The rationale for all 
opinions should be provided.  The examiner 
should address the following:

(a)  If a diagnosis of scarring alopecia 
is shown, the examiner should provide an 
opinion whether scarring is shown and 
include the percentage of the scalp that 
is affected by fibrosing alopecia areata.  

(b)  If a diagnosis of alopecia areata is 
shown, the examiner should provide an 
opinion as to whether the loss of hair is 
limited to the scalp and face or extends 
to the loss of all body hair.  

(c)  If there is loss of all body hair, 
is the hair loss other than on the scalp 
related to the service-connected hair 
loss of the scalp?  

9.  Then, readjudicate the claims.  If any 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Thereafter, return the case to 
the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


